SULLIVAN, Judge
(dissenting):
I cannot meaningfiilly distinguish this case from United States v. Dale, 42 MJ 384 (1995). There Judge Cox, writing for the majority, said the following:
8. Notwithstanding the seeming sincerity of Captain Blankinship’s responses on voir dire, we have urged a “liberal” view on granting challenges for cause. See [U.S. v. Bannwarth] 36 MJ [265] at 267 [(CMA 1993)]. RCM 921(f)(l)(N) provides that a court member “should not sit” where his service would raise “substantial doubt” on the “legality, fairness, and impartiality” of the proceedings. The focus of this rule is on the perception or appearance of fairness of the military justice system.
9. Captain Blankinship was intimately involved in the law enforcement function at the base. He regularly briefed the base commander in those areas and supervised non-OSI (Office of Special Investigations) *102investigations. As Judge Pearson observed in his dissent below:
For all intents and purposes, Captain Blankinship was the embodiment of law enforcement and crime prevention at Altas Air Force Base — appointing him to serve as an impartial member was asking too much of both him and the system.
[U.S. v. Dale] 39 MJ [503] at 508 [(AFCMR 1993)].
10. Under these facts, we conclude that the military judge abused her discretion in not excusing CAPT Blankinship from participating in this trial. Consequently, appellant is entitled to á new sentencing proceeding.
42 MJ at 386. In my view Major Respress stands in the same, if not larger, shoes as Captain Blankinship. See United States v. Swagger, 16 MJ 759 (ACMR 1983) (installation provost marshal).
In Dale, we held that a challenge of a juror who was described as “the embodiment of law enforcement____at Altas Air Force Base,” 39 MJ at 508 (CMR opinion), should have been sustained. Now the majority holds in this case that the challenge of a juror who was described in his own words as being “in charge of Security, Law Enforcement and Air Base Defense for PACAF,” was properly denied. See 44 MJ at 101. These cases are directly at odds. I will follow our Court’s precedent of United States v. Dale, supra; accordingly, I dissent. See also United States v. Berry, 34 MJ 83, 87-88 (CMA 1992).